      Case 5:20-cr-00246-JGB Document 7 Filed 12/04/20 Page 1 of 3 Page ID #:19



 1   NICOLA T. HANNA
     United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney                           FILED
 3   Chief, National Security Division                CLERK, U.S. DISTRICT COURT
     DAVID T. RYAN (Cal. Bar No. 295785)
 4   Assistant United States Attorney                      12/4/2020
     Terrorism and Export Crimes Section
 5        1500 United States Courthouse
                                                    CENTRAL DISTRICT OF CALIFORNIA
          312 North Spring Street
 6        Los Angeles, California 90012                      DL
                                                      BY: ___________________ DEPUTY

          Telephone: (213) 894-4491
 7        Facsimile: (213) 894-2979
          E-mail:    david.ryan@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               CR      5:20-cr-00246-JGB

13             Plaintiff,                    GOVERNMENT’S EX PARTE APPLICATION
                                             FOR ORDER SEALING INDICTMENT AND
14                   v.                      RELATED DOCUMENTS; DECLARATION OF
                                             DAVID T. RYAN
15   NIZAR FARHAT,
                                             (UNDER SEAL)
16             Defendant.

17

18        The government hereby applies ex parte for an order that the
19   indictment and any related documents in the above-titled case (except
20   the arrest warrant for the charged defendant) be kept under seal
21   until the government files a “Report Commencing Criminal Action” in
22   this matter.
23   //
24   //
25   //
26   //
27   //
28   //
      Case 5:20-cr-00246-JGB Document 7 Filed 12/04/20 Page 2 of 3 Page ID #:20



 1        This ex parte application is made pursuant to Federal Rule of

 2   Criminal Procedure 6(e)(4) and is based on the attached declaration

 3   of David T. Ryan.

 4   Dated: December 4, 2020              Respectfully submitted,

 5                                        NICOLA T. HANNA
                                          United States Attorney
 6
                                          CHRISTOPHER D. GRIGG
 7                                        Assistant United States Attorney
                                          Chief, National Security Division
 8

 9

10
                                          DAVID T. RYAN
11                                        Assistant United States Attorney
12                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
      Case 5:20-cr-00246-JGB Document 7 Filed 12/04/20 Page 3 of 3 Page ID #:21



 1                          DECLARATION OF DAVID T. RYAN
 2        I, David T. Ryan, declare as follows:

 3        1.   I am an Assistant United States Attorney in the United

 4   States Attorney’s Office for the Central District of California.             I

 5   represent the government in the prosecution of United States v. Nizar

 6   Farhat, the indictment in which is being presented to a federal grand
 7   jury in the Central District of California on December 4, 2020.
 8        2.   Defendant has not been taken into custody on the charges
 9   contained in the indictment and has not been informed that he is
10   being named as a defendant in the indictment to be presented to the
11   grand jury on December 4, 2020.       The likelihood of apprehending
12   defendant might be jeopardized if the indictment in this case were
13   made publicly available before the defendant is taken into custody on
14   the indictment.
15        3.   Accordingly, the government requests that the indictment
16   and sealed documents in this case (except the arrest warrant) be
17   sealed and remain so until the defendant is taken into custody on the
18   charges contained in the indictment and the government files a
19   “Report Commencing Criminal Action” in this matter.
20        4.   I declare under penalty of perjury under the laws of the
21   United States of America that the foregoing is true and correct and
22   that this declaration is executed at Los Angeles, California, on
23   December 2, 2020.
24

25                                              DAVID T. RYAN
26

27

28

                                            1
